Title: To Thomas Jefferson from William Short, 17 January 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Jan. 17. 1791.

My last private letter to you was of the 29th. ulto. It is still at the Texel with all the letters I have written to you and the Secretary of the Treasury by that way since my arrival here. The wind has remained constantly since the month of Nov. so as to prevent any vessel sailing from that place.—In my last I enclosed you my account with yourself of which I have received the balance from Messrs. Willink & V. Staphorst, my accounts with the U.S. as your secretary, and as chargé des affaires to the 1st. of July last. I explained fully the several articles of these accounts which required it.
In the same letter as well as in that of the 23d. ulto. sent by the English packet I told you how sorry I was to have gone into such unreserved details in my letter to which yours of Sep. 30 was an answer. I do not repeat the same here because I do not wish to weary you with apologies on a subject which must already have been matter of more than sufficient ennui to you, as I find it was repeated in several of my letters before I knew the effect it would produce. I am sorry it is so different from what I had improperly suffered myself to hope for, and do assure you that I blame myself so much that I hope at least for your excuses, if there can be any excuses for having written so often and so much on a subject which concerned merely myself. It is to avoid adding to it that I say nothing more in extenuation at present. Begging you however to be fully persuaded that you were mistaken in what you say about my attachment to Europe, to be assured that I should prefer being there on the terms you mention if they could be hoped for, to being any thing in Europe, and to believe that my desire to remain here some time longer proceeded from a belief that I could be useful and a desire to be so, and also from the impossibility which I foresaw of settling myself agreeably to my wishes in America.
It has been hinted to me here that there was an idea of appointing Mr. Van Staphorst Consul for the U.S. at this place and that he had declined it from a desire not to have any thing to do with the present government here. If so I think he was right. I cannot help adding however in case this idea should still exist that I fear such an appointment would do more harm than good, as it would certainly excite the jealousy and ill humour formerly subsisting between the two houses employed here by the U.S. and   which seems at present to be done away. I know not who could be appointed as Consul here but I think it better even to have none than to rouse old differences between the two houses.
The agents here have learned from their correspondents that the Secretary of the Treasury has been endeavoring to find bills and intends to draw for the money in their hands. Supposing it would be too late I have not written to him respecting it, but I think it would be well for him to consider whether it would not be more advantageous to have coin sent from hence for several reasons and particularly the following. 1. Bills to that amount must tend to keep the exchange low in America and be prejudicial to commerce. 2. Coin sent would turn out as well and probably better than bills drawn payable in London on account of the difference of exchange between this place and that. 3. The advantage of increasing the quantity of circulating specie by importing it into a country where it is wanted. The Secretary will always know three months beforehand the sum he will want and that will give him time or nearly to have it sent from hence. The insurance is inconsiderable.
The Marquis de la fayette has been lately indisposed and confined to his bed for the first time during the revolution. No danger is apprehended. His party strengthens in proportion as the Club des Jacobins divides. A new club under the title of Monarchique has been formed in Paris. They would probably have sunk into oblivion if the municipality of Paris to please the Jacobins had not taken on themselves to forbid their assembling. This act of municipal tyranny, founded on the club’s having distributed bread to the poor of the different quarters of the capital at a cheap rate, has much encreased their importance and the number of its members. I do not think however it will last long, as the municipality is sensible of having done wrong and will do nothing more to prevent their assembling. The members are composed of men of heterogeneous principles.
I have received no letter from you since that of Sep. 30. I shall write to you again in a few days by the English packet as the last post by which one can be sure of that conveyance will leave this place the 25th. In the mean time be assured of the sincerity with which I am my dear Sir your friend & servant

W: Short

